Citation Nr: 9933360	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  98-15 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen his claim for service connection for status post 
laminectomy L4-L5 with arthritis of the lumbar spine, to 
include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from March 1964 to 
June 1965.

This matter arises from a March 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which found that the veteran had failed to 
submit new and material evidence to reopen a claim for a back 
condition.  The veteran submitted additional medical evidence 
with his substantive appeal in September 1998.  The RO 
reopened his claim subsequent to review of the additional 
medical evidence and denied the veteran's claim on the 
merits.  He was issued a supplemental statement of the case 
in March 1999 and advised of the applicable laws and 
regulations.  He submitted an additional VA Form 9 in May 
1999.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.

The RO decision that is the subject of this appeal denied the 
veteran's application to reopen a claim for service 
connection for a low back disability.  During this appeal, 
the RO found that the veteran had submitted new and material 
evidence and, therefore, reopened his claim and then denied 
service connection for a low back disability on the merits.  
Despite any determination reached by the RO, the Board must 
find new and material evidence to establish its jurisdiction 
to review the merits of a previously denied claim.  Judicial 
interpretation of the law has construed the provisions of 38 
U.S.C.A. §§ 5108 and 7104 to require the Board itself to 
determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate 
issues going to the merits of the claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Likewise, VAOPGCPREC 
05-92, 57 Fed Reg. 49744 (1992) provides that the Board has 
the authority to determine on a de novo basis whether a claim 
has been properly reopened.  Hence, the threshold question 
for the Board's consideration is whether the veteran has 
submitted new and material evidence to reopen his claim for 
service connection for a low back disorder, to include as 
secondary to a service-connected disability, and the issue 
has been styled accordingly.

FINDINGS OF FACT

1.  An unappealed RO decision in August 1977 denied the 
veteran's claim for service connection for a low back 
disability on a direct incurrence or secondary basis.

2.  Some of the evidence associated with the claims file 
subsequent to the RO's August 1977 denial bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and, by itself and in 
connection with evidence previously assembled, is so 
significant that it must be considered to decide fairly the 
merits of the claim. 

3.  The veteran's claim for service connection for a low back 
disability is plausible.

4.  The veteran was treated for an acute back strain while on 
active duty; his separation examination of the back was 
normal; he sustained a post-service back injury in April 1976 
after falling down the stairs during work, and a lumbar 
laminectomy of L4-L5 was performed in October 1988, after the 
veteran was determined eligible for Workers Compensation 
medical benefits.

5.  The veteran's current low back disability began many 
years after service and was not caused or aggravated by his 
service-connected knee or hip condition.


CONCLUSIONS OF LAW

1.  The additional evidence submitted since the August 1977 
RO decision that  denied entitlement to service connection 
for status post laminectomy L4-L5 with arthritis of the 
lumbar spine is new and material, and the veteran's claim for 
that benefit is been reopened.  38 U.S.C.A. §§ 5108, 7105, 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).

2.  The veteran's claim for service connection for status 
post laminectomy L4-L5 with arthritis of the lumbar spine is 
well grounded.  38 U.S.C.A. § 5107 (West 1991). 

3.  The veteran's status post laminectomy of L4-L5, with 
arthritis of the lumbar spine, was not incurred in or 
aggravated by active military service, nor is it proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a) (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303 (1999).  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Further, as pertinent to 
this claim, service connection may be granted for disability 
shown to be proximately due to or the result of (either 
caused or aggravated by) a service-connected disorder.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-449 
(1995).  

As noted above, the Board must address the threshold question 
of whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  The law provides that, except as provided in § 
5108, when a claim is denied by an unappealed RO decision, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 1991).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

In order to be "material," evidence must be probative as to 
an element which was a specified basis of the prior final 
disallowance.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999); Winters v. 
West, 12 Vet. App. 203 (1999).  The additional evidence in 
question includes a medical opinion from a private physician, 
James Matthews, M. D., that it is very possible that the 
veteran's low back pain is related to his (service-connected) 
knee and hip disabilities.  The Board concurs with the RO in 
finding that this medical statement bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and, by itself and in 
connection with evidence previously assembled, is so 
significant that it must be considered to decide fairly the 
merits of the claim.   Accordingly, the additional evidence 
submitted since the August 1977 RO decision that denied 
entitlement to service connection for a low back disability 
is new and material, and the veteran's claim for that benefit 
is been reopened.  38 U.S.C.A. §§ 5108, 7105, (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).  It is also 
pertinent to note that the claim for service connection for a 
low back disability secondary to a service-connected 
bilateral hip disability is a new claim; while the 1977 RO 
decision denied secondary service connection, it did not 
address the question of whether it was due to a hip 
disability.  In fact, service connection for the veteran's 
bilateral hip disability was not established until an RO 
decision in September 1997.

The Board must next address the question of well 
groundedness.  Winters, supra; Elkins, supra.  In this 
regard, the veteran must submit evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims are meritorious or capable of substantiation.  38 
U.S.C.A. § 5107(a).  A well-grounded claim has been defined 
by the United States Court of Appeals for Veterans Claims 
(Court) as "a plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990).  "[W]here the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992). 

At the outset, the Board finds that this claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, with the 
submission of a private physician's statement indicating a 
"very possible" link between the veteran's back and 
service-connected right knee and bilateral hip disabilities, 
the Board finds that the veteran has presented a claim which 
is not implausible when viewed in the light most favorable to 
this claim.   

The veteran maintains that as a result of his service-
connected right knee disability, he has placed undue stress 
on his back which, in turn, has caused his current low back 
condition.  

The veteran's service medical records reveal that he 
presented in March 1965 complaining of pain in the right 
lumbar area since playing baseball the day before.  He 
reported pain in the same area for the past month.  The 
medical officer found "only mild tenderness in the 
lumbosacral area," and reported a diagnosis of "low back 
strain."  There is also a notation four days after the low 
back strain diagnosis indicating that the veteran had the 
same complaints as before, and he was recommended for 
diathermy the following week.  There are no further 
complaints or treatment records with regard to the veteran's 
back, and his separation examination report in June 1965 was 
negative for complaints or clinical abnormalities of the 
spine or musculoskeletal system.  
VA outpatient treatment records covering the period from 
March 1966 through September 1985 show a report of an 
"episode of back pain in January 1966" with no further 
reference to the back until May 1977.  The veteran was 
admitted to the hospital for evaluation of his chronic back 
pain secondary to a fall down stairs in 1976.  The physical 
examination and electromyography (EMG) of the veteran's 
paraspinal muscles and lower extremities was normal.  The 
veteran was evaluated psychiatrically and found to have a 
"functional" component to his complaints of pain.  The VA 
psychiatrist noted that the veteran had "psycho-physiologic 
musculoskeletal secondary gains desired."  An April 1981 VA 
hospital admission for detoxification likewise noted the 
veteran's report of a back injury in 1976 secondary to a fall 
on concrete steps at work.  Remaining medical records show 
treatment for the veteran's right knee without relating this 
condition to his back.

Private medical records covering the period from August 1975 
through May 1992 show that the veteran fell down stairs at 
work and injured his back in April 1976.  He was subsequently 
treated and evaluated for continuous complaints of low back 
pain through 1987 when he was diagnosed as having a herniated 
disc at L4-L5.  The October 1988 surgical report noted that 
the veteran had a long history of pain radiating down his 
right leg and was seeking Workers' Compensation coverage for 
the surgery.  Notable throughout the multiple medical records 
of this time period from a variety of physicians is the 
repeated medical history of back pain dating to the April 
1976 injury.  Despite multiple treatment records concerning 
the veteran's right knee disability, there is no medical 
opinion in this evidence linking the veteran's back 
disability to his knee, exclusive of the veteran's report 
that his right knee "gave way" when he fell in 1976.  

VA examination reports from January 1978, December 1979, and 
March 1994, all reflect the veteran's report of a back injury 
in 1976 subsequent to a fall.  A March 1994 VA examination 
report included a normal EMG study of the back.  A September 
1997 VA examination report which linked osteoarthritis of 
both hip joints to the veteran's right knee disability made 
no mention of the veteran's back.  The examiner found that 
the immobilization of the veteran's right knee in a cast for 
eight weeks in 1964, in addition to his wearing a knee brace 
for 10 years, resulted in abnormal wear and tear of the hip 
joints.  The veteran was granted service connection on a 
secondary basis for the bilateral hip osteoarthritis.    

In February 1998, the veteran submitted a statement from 
James R. Mathews, Sr., MD, his treating physician since 
August 1975.  Dr. Mathews noted that he first saw the veteran 
in 1976 for back pain.  He further noted the veteran's 
history of surgery and continued complaints of pain without 
remedy from various medical personnel including a 
neurosurgeon, physiatrist, and pain management specialists.  
In September 1998, the veteran submitted another statement 
from Dr. Mathews which concluded that: "It is very possible 
that the problems with the knee and hip have cause the [the 
veteran] to sit, walk, and stand in such a way that his back 
has been affected, causibng[sic] the continual pain; thus, 
his continuing back pain is likely related to his knee and 
hip condition."  

The veteran was afforded a VA examination in December 1998 to 
evaluate whether his back condition was related to his 
service-connected disabilities.  The examiner reported that 
"given the history of a fall and back problems while in 
service, he has probably had chronic back problems all 
along."  The examiner further noted that the veteran's back 
problems were "aggravated significantly" by a fall in 1988.  
It was the examiner's opinion that "it is not possible to 
fully separate what is causing what with the veteran's back 
pain.  However his current back condition is probably not 
aggravated by the problems he has had with his right leg . . 
. until recently, his back problems have been primarily 
recurrent spasms of a soft tissue nature."  The examiner 
found that the veteran's current complaints were an 
aggravation of the "Worker's Comp[ensation] injury of 1988 
because the degenerative changes seen on back X-rays are all 
recent (knee injury is 30 years old).  The X-rays of the 
veteran's lumbosacral spine showed straightening of the 
lumbar lordosis with no evidence of spondylolysis or 
spondylolisthesis.  There was narrowing of the L5-S1 disc 
space and minimal degenerative changes at the thoracic 
junction.  There was no significant interval change in 
comparison with a September 1996 study.

In assessing the record in its entirety, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a back disability.  
While Dr. Mathew's opinion of September 1998 indicates that 
there is "very possibly" a relationship between the 
veteran's right knee and bilateral hip disabilities and his 
back pain, the overwhelming evidence of record does not 
support that opinion.  There are extensive medical records of 
the veteran's back problems, all beginning with the 1976 
injury.  The record is remarkably devoid of complaints of 
back pain prior to the April 1976 injury, exclusive of the 
"back strain" during service and an "episode" of back pain 
in January 1966.  The medical records appear complete and 
comprehensive and there is a ten year period without any 
indication of a back disability.  Indeed, despite the 
veteran's claim for service connection for a back condition 
in March 1974 with reported treatment in 1971, the VAOP 
records showed evaluation of the head and neck without 
reference to the lumbar spine. 

With regard to the VA examiner's opinion, the Board notes 
that the report of history is inaccurate from the injury 
during service to the injury at work.  There is no medical 
evidence whatsoever of a back injury during service or a 
reinjury in 1988.  The only recorded injury to the veteran's 
back occurred in 1976.  The veteran may have reported an 
injury during service but his history is inconsistent with 
the overwhelming evidence of record documenting the initial 
1976 injury.  Moreover, his statement that his back 
disability was caused by his service connected right knee and 
hip disability is a medical opinion and requires medical 
expertise and skill which the veteran does not posses.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board also considered the VA examiner's opinion that it 
is not possible to fully separate what is causing the 
veteran's back pain.  However, the medical evidence of 
record, particularly the private evaluations and surgical 
reports dating from 1987 through postoperative treatment and 
consultations up to September 1993 indicate that the 
veteran's low back pain is the result of postoperative scar 
tissue and S1 radiculopathy and lumbar arachnoiditis.  There 
is simply no indication that the veteran's back condition is 
related to either the right knee or the hips until the 
statement supplied by Dr. Mathews in September 1998.  The 
Board does not discard the opinion of Dr. Mathews, but does 
find that the medical reports of specialists in neurology and 
orthopedic surgery are more probative in this instance than 
the statement of a general physician.  Moreover, Dr. Mathews 
initial statement of February 1998 was notable for its 
failure to relate the veteran's ongoing back disability to 
any specific etiology.  Indeed, he stated that all of the 
recent treatment options and consultations have been "to no 
avail."

Accordingly, the Board finds that as the preponderance of the 
evidence is against the veteran's claim, entitlement to 
service connection for a back disability must be denied.  It 
follows that as there is no evidence of record that is in 
relative equipoise, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

New and material evidence having been submitted, the claim 
for service connection for status post laminectomy L4-L5 with 
arthritis of the lumbar spine is reopened.

Entitlement to service connection for status post laminectomy 
L4-L5 with arthritis of the lumbar spine, to include as 
secondary to the service-connected disability of post-
operative synovitis right knee and osteoarthritis of the 
hips, is denied.




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

